DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restriction
Applicant’s election without traverse of Species A (Claims 4-14 and 25-27) in the reply filed on 06 May 2021 is acknowledged. Claims 15-20 are withdrawn from further consideration and claims 1-14 and 21-27 are examined on their merits. 

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 calls for a “… wound dressing apparatus comprising a wound dressing configured to be positioned over a wound site …” This language is ambiguous since the claim does not appear to distinguish the wound dressing apparatus from the wound dressing. 
Claim 9 contains the trademark/trade name “… wherein the polymer is POREX® or PORVAIR®.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 
In the present case, the trademark/trade name is used to identify/describe hydrophobic or water-blocking materials and, accordingly, the identification / description is indefinite.

Claim 11 calls for “… wherein each of the one or more porous polymer molded components is configured to increase the contact area between the pump inlet and the interior of the wound dressing.” This language does not appear to accurately describe the structure or function of the molded component. Figs. 4A-4C, 5A-5C, 9A and 9B of the specification show various molded components designed to be placed between a pump inlet and dressing. However, these components do not change a contact area of the pump inlet but instead present an additional or transitional surface area that contacts the dressing interior. In other words, the molded component comprises a larger surface area than the pump inlet, but does not increase the contact area of the pump inlet. 
The remaining dependent claims are rejected for depending on a rejected parent claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartwell; Edward Yerbury (US 20110028918 A1).
Regarding claim 1, Hartwell discloses a wound dressing apparatus comprising a wound dressing configured to be positioned over a wound site (¶ [0001], [0016], [0021], [0035], FIG. 1, wound dressing 100), the wound dressing comprising: 
a wound contact layer configured to be positioned in contact with a wound (¶ [0038], wound contact layer); 

    PNG
    media_image1.png
    436
    811
    media_image1.png
    Greyscale
a first area and a second area positioned adjacent to the first area (annotated Fig. 1 shows a first area surrounding pump 170, and a second area coextensive with pump 170); 
wherein the first area comprises an absorbent material (¶ [0040], layer 110 of absorbent material); and 
the second area is configured to receive a negative pressure source (¶ [0051], a pump 170 which is mounted on the upper surface 171 of the cover layer); and 
a cover layer configured to cover and form a seal over the wound contact layer, the first area, and the second area (¶ [0050], a cover layer 160 covers the absorbent layer of the wound dressing 100); 
a negative pressure source disposed on or positioned within the second area of the wound dressing (¶ [0051], a pump 170 which is mounted on the upper surface 171 of the cover layer); 
the negative pressure source comprising an inlet and an outlet and being operable to apply negative pressure to the wound site (¶ [0054], thus as the pump 170 pumps a negative pressure is generated below the sealing layer … the pump exhausts the fluid as air and moisture vapour through a fluid exit (not shown)); and 
a component in fluid communication with the inlet (¶ [0042], a filter layer 130 is provided over the absorbent layer 110); 
the component defining a plurality of flow paths between an interior of the wound dressing and the inlet such that occlusion of the inlet is inhibited (¶ [0042], a suitable material for the filter material of the filter layer 130 is 0.2 micron Gore TM expanded PTFE from the MMT range); and 
wherein the component is in fluid communication with the absorbent material and configured to inhibit flow of wound exudate from the wound site into the inlet (¶ [0043], Microporous membranes are available in … hydrophobic (water repellent) forms … microporous hydrophobic membranes (MHMs)).  

Regarding claims 2, 3 and 21-23, Hartwell discloses a wound dressing apparatus wherein the component comprises a hydrophobic material configured to repel wound exudate (¶ [0043], hydrophobic (water repellent) forms … PTFE, polypropylene, PVDF and acrylic copolymer); 
wherein the component comprises a material having a pore size configured to resist ingress of wound exudate due to capillary action (¶ [0042], suitable material for the filter material of the filter layer 130 is 0.2 micron Gore TM expanded PTFE from the MMT range). 
wherein the negative pressure source is a micro pump (¶ [0012], WO 2007/030601, which is incorporated herein by reference discloses a self-contained wound dressing with a micro pump); 
further comprising a controller configured to control the operation of the micro pump to apply negative pressure to the wound site (¶ [0070], a pump … an integral power source and control circuitry can be included); 
wherein the absorbent material is configured to absorb wound exudate (¶ [0040], the absorbent material which may be a foam or non-woven natural or synthetic material and which may optionally include or be super-absorbent material forms a reservoir for fluid, particularly liquid, removed from the wound site). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell; Edward Yerbury (US 20110028918 A1) in view of Arthur; Michael et al. (US 20140296805 A1).
Regarding claims 4-8 and 10, Hartwell teaches the invention substantially as claimed by Applicant but is silent whether the component comprises a porous polymer molded component. Arthur discloses a hydrophobic porous non mechanical valve (¶ [0002], [0009], [0037]), comprising: 
a negative pressure source (¶ [0009], reduce and/or prevent clogging and premature shut off of vacuum systems);  
a component in fluid communication with an inlet (¶ [0014], the hydrophobic layer faces the solution, smoke or vapor and self-sealing layer faces the vacuum line); 
wherein the component comprises one or more porous polymer molded components (¶ [0082], one method of making … involves molding and sintering; ¶ [0108], material was loading into first part of the mold cavity; ¶ [0111], the mixture of UHMWPE particles … and CMC particles was loaded in the mold cavity); 
wherein the polymer comprising the one or more porous polymer molded components is hydrophobic and has a pore size in the range of approximately 20 microns to approximately 40 microns (¶ [0087], the pore size range of non mechanical valves of the present invention is … from about 5.0 to about 100 microns; ¶ [0109], one component has a pore size range of 20 to 40 microns); 
wherein the pore size is approximately 30 microns (¶ [0109], one component has a pore size range of 20 to 40 microns); 
wherein the polymer comprising the one or more porous polymer molded components is hydrophobic and has a pore size in the range of approximately 5 microns to approximately 40 microns (¶ [0113], The resulting parts had two distinguishable components … an external hydrophobic component with a pore size range of 20 to 40 microns); 
wherein the pore size is approximately 10 microns (¶ [0087], pore size range … from about 5.0 to about 100 microns); 
wherein the polymer is one of hydrophobic polyethylene or hydrophobic polypropylene (¶ [0064], the plastic particles in the porous non mechanical valves comprise polyolefin … polyethylene, polypropylene … high density polyethylene (HDPE) … ultrahigh molecular weight polyethylene (UHMWPE)). 
Arthur designs a component that blocks liquid water and other contaminants from reaching a pump, and also prevents clogging (¶ [0008], prevent vacuum line contamination; ¶ [0015], prevent the premature shutdown of the vacuum system due to clogging). One would be motivated to modify Hartwell with the porous polymer molded component of Arthur since Hartwell calls for using other types of microporous hydrophobic membrane (¶ [0043]). Therefore, it would have been obvious to modify Hartwell with the porous polymer molded component of Arthur in order to select another type of microporous hydrophobic membrane. 

Regarding claim 9, Hartwell lacks POREX® or PORVAIR®. Arthur discloses a polymer that is POREX® or PORVAIR® (¶ [0002], hydrophobic porous non mechanical valves). Additionally, Arthur is assigned to the Porex Corporation of Fairburn, GA (see cover page). 
This claim is rejected under 35 USC 112(b) for failing to properly identify a particular material or product, as discussed above. 
Arthur selects a readily available microporous hydrophobic membrane. Regarding rationale and motivation to modify Hartwell with the POREX® or PORVAIR® of Arthur, see discussion of claim 4 above. 

Claims 11-14 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell and Arthur, further in view of Joshi; Ashok V. et al. (US 20070265585 A1). 
Regarding claims 11-14, Hartwell lacks a component comprising curved or beveled corners and/or edges or a tubular extension. Arthur discloses a molded component comprising curved or beveled corners and/or edges (¶ [0052], porous non mechanical valves … have the structure of a hollow cylinder with two ends, one open end and one closed end; ¶ [0053], different shapes including but limited to cylindrical … spherical).
Arthur provides a molded component that meets the needs of Hartwell’s filter layer 130 as discussed for claim 4 above. 
Hartwell and Arthur do not explicitly disclose a molded component that increases the contact area between the pump inlet and the interior of the wound dressing. Joshi discloses a device and method for wound therapy (¶ [0001], [0004], [0020], FIG. 1, wound therapy device 10; ¶ [0056], FIGS. 9A and 9B, wound therapy device 610, 610'), comprising: 
a negative pressure source comprising an inlet and an outlet (¶ [0058], vacuum source 634, 634');
a component in fluid communication with the inlet, wherein the component is configured to inhibit flow of wound exudate from a wound site into the inlet (¶ [0038], FIG. 3, liquid barrier 136 in the form of a porous hydrophobic membrane positioned about the perimeter 142 of the liquid-retention chamber 140; ¶ [0058], Fig. 9b, liquid barrier 636, 636' to restrict exudate from entering into vacuum chamber 624, 624'); 
wherein the component is configured to increase the contact area between the pump inlet and the interior of the wound dressing (Fig. 3, liquid barrier 136 is shaped as a square or cylindrical element positioned around liquid-retention chamber 140; Fig. 9b, liquid barrier 636' is shaped as a square or cylindrical element that surrounds vacuum chamber 624' and extends into liquid-retention module 640'); 
wherein the one or more porous polymer components is one of crescent-shaped, thimble-shaped, or cuboid or generally cuboid shaped (Figs. 3, 9b, liquid barrier 136 / 636' is shaped as a square or cylindrical element that surrounds vacuum chamber 124 / 624'); 
wherein the one or more porous polymer components is configured to attach to at least one of the inlet and an end of a tubular extension in fluid communication with the inlet and the interior of the wound dressing (¶ [0036], the vacuum passage 130 may extend into the vacuum chamber 124; Fig. 9b, liquid barrier 636' surrounds a tube that extends from vacuum source 634'); 
Joshi demonstrates alternate ways to arrange layers of a vacuum wound dressing. One would be motivated to modify Hartwell and Arthur with the component or tubular extension of Joshi to allocate additional volume for absorbent material. For example, Joshi shows in Fig. 3 that liquid-retention chamber 140 fills the remainder of the dressing beyond vacuum chamber 124. Therefore, it would have been obvious to modify Hartwell and Arthur with the thimble-shaped component or tubular extension of Joshi in order to assign more volume for absorbent material. 

 Regarding claim 27, Hartwell, Arthur and Joshi teach all features of the claim as discussed for claims 1, 4 and 11-14. 
Hartwell discloses a wound dressing apparatus (¶ [0001], [0016], [0021], [0035], FIG. 1, wound dressing 100), including first and second areas (annotated Fig. 1). 
Hartwell lacks a porous polymer molded component comprising a port configured to receive at least a portion of an inlet.
Arthur discloses a porous polymer molded component (¶ [0082], one method of making … involves molding and sintering; ¶ [0108], material was loading into first part of the mold cavity; ¶ [0111], the mixture of UHMWPE particles … and CMC particles was loaded in the mold cavity). Arthur constructs a component that blocks liquid water and also prevents clogging (¶ [0008], [0015]).
Hartwell and Arthur lack a port configured to receive at least a portion of an inlet. Joshi discloses a porous polymer component (¶ [0038], FIG. 3, liquid barrier 136 in the form of a porous hydrophobic membrane positioned about the perimeter 142 of the liquid-retention chamber 140; ¶ [0058], Fig. 9b, liquid barrier 636, 636' to restrict exudate from entering into vacuum chamber 624, 624');
comprising a port configured to receive at least a portion of an inlet (Fig. 3, liquid barrier 136 is shaped as a square or cylindrical element positioned around liquid-retention chamber 140; Fig. 9b, liquid barrier 636' is shaped as a square or cylindrical element that surrounds vacuum chamber 624' and extends into liquid-retention module 640').
Joshi increases a proportion of absorbent material within a dressing. Regarding rationale and motivation to modify Hartwell and Arthur with the port of Joshi, see discussion of claims 11-14 above.  

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell; Edward Yerbury (US 20110028918 A1) in view of Joshi; Ashok V. et al. (US 20070265585 A1).
Regarding claims 24-26, Hartwell lacks a component is attached or fitted to the inlet or comprises a port. Joshi discloses a device and method for wound therapy (¶ [0001], [0004], [0020], FIG. 1, wound therapy device 10; ¶ [0056], FIGS. 9A and 9B, wound therapy device 610, 610'), comprising: 
a negative pressure source comprising an inlet and an outlet (¶ [0058], vacuum source 634, 634');
a component in fluid communication with the inlet, wherein the component is configured to inhibit flow of wound exudate from a wound site into the inlet (¶ [0038], FIG. 3, liquid barrier 136 in the form of a porous hydrophobic membrane positioned about the perimeter 142 of the liquid-retention chamber 140; ¶ [0058], Fig. 9b, liquid barrier 636, 636' to restrict exudate from entering into vacuum chamber 624, 624'); 
wherein the component is attached and fitted to the inlet, and wherein the component comprises a port configured to receive at least a portion of the inlet (Fig. 3, liquid barrier 136 is shaped as a square or cylindrical element positioned around liquid-retention chamber 140; Fig. 9b, liquid barrier 636' is shaped as a square or cylindrical element that surrounds vacuum chamber 624' and extends into liquid-retention module 640'). 
Joshi arranges a component within a dressing to increase the proportion of absorbent material within the dressing. Regarding rationale and motivation to modify Hartwell with the fitted component or port of Joshi, see discussion of claims 11-14 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Allen; Julie et al.	US 20150141941 A1
Hartwell; Samantha Dawn et al.	US 20140350494 A1
Adie; Gordon Campbell et al.	US 20110282309 A1
Gordon; Benjamin et al.	US 20110071483 A1
Hartwell; Edward Yerbury	US 20110054421 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781